Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9 and 11-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein the antenna stand comprises a first supporting part and a second supporting part, the second supporting part is connected with the circuit board; the first supporting part is connected to a side of the second supporting part away from the circuit board and is opposite to the circuit board; the flexible printed circuit board comprises a first part and a second part connected to the first part; the first part is arranged on the first supporting part; and at least part of the second part is arranged on the second supporting part and is connected to the circuit board”. These features reflect the application’s invention and are not taught by the pertinent prior arts Sudo (US 20190123441) and Yeom (US 20210036434). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Sudo and Yeom to include these features of amended claim 1. 
Dependent claim 4-9 and 11-20 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 3, prior art of record or most closely prior art fails to disclose, “wherein the antenna apparatus further comprises a first conductive member; the antenna stand has an opening; the antenna structure covers the opening; one end of the first conductive member is arranged on the circuit board, and the other end of the first conductive member passes through the opening and is connected to the mm-wave RFIC; the mm-wave RFIC comprises the mm-wave RFIC main body electrically connected to the mm-wave antenna and a shielding case arranged at a periphery of the mm-wave RFIC main body; the shielding case is electrically connected to the non-mm-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845